 

Exhibit 10.01

 

Deed in Lieu of Foreclosure Release 

and Settlement Agreement

 

This Deed in Lieu of Foreclosure Release and Settlement Agreement (herein the
“Agreement”) is entered into by and between EXTRACTING Point, LLC, a Nevada
limited liability company, (“Borrower”), Generation Alpha, Inc., A Nevada
corporation, (“Guarantor”) and Michael Cannon and Jennifer Cannon, Trustees of
the Core 4 Trust Dated February 29, 2016 (“Lender”) as of the last date set
forth below.

 

Recitals

 

Whereas, Lender, Borrower and Guarantor entered into Loan Agreement effective
April 1, 2019 (“Loan Agreement”) wherein Lender agreed to lend to Borrower the
sum of Three Million Five Hundred Thousand U.S. Dollars ($3,500,000.00) (“Loan
Amount”) with payment and performance guaranteed by Guarantor;

 

Whereas, in connection with the Loan Agreement, the Borrower executed an
Installment Note- Interest Included as of April 2, 2019 (“Note”); a Deed of
Trust and Assignment of Rents dated April 2, 2019 (“Deed of Trust”) which
securing the Note with the real property located at 2602 W. Holly Street,
Phoenix, Arizona (“Property”); and Guarantor executed a guaranty dated as of
April 2, 2019 (“Guaranty”) for payment and performance of the Note. The Note,
Loan Agreement, Deed of Trust, and Guaranty are collectively known as the “Loan
Documents;”

 

Whereas, in connection with the Loan Documents, Lender was issued a Warrant by
Guarantor dated April 2, 2019 (“Warrant”). The Loan Documents and Warrant are
hereinafter referred to as the “Transaction Documents;”

 

Whereas, Borrower is in default of the Loan Documents, including the Deed of
Trust (“Dispute”), and the Lender is entitled to foreclose on the Deed of Trust
and execute on the Guaranty;

 

Whereas, the parties desire to settle this dispute upon the terms and conditions
described in this Agreement.

 

Now, Therefore, the parties do hereby mutually agree as follows:

 

1. Consideration. It is agreed by and between the parties that Borrower shall
execute and deliver to Lender the Deed in Lieu of Foreclosure (“Deed in Lieu”)
in the form attached hereto as Exhibit A, conveying the Property to Lender to be
recorded in the Official Records of Maricopa County, Arizona.

 

Initials ______              ______ _______1 

 

 

2. Release. In exchange for the consideration described in Section 1, Lender
hereby unconditionally releases, acquits, and forever discharges Borrower and
Guarantor, and Borrower and Guarantor hereby unconditionally release, acquit,
and forever discharge Lender, and each parties managers, members, trustees,
beneficiaries, assigns, estates, agents, predecessors in interest, successors in
interests, and/or attorneys from all obligations, claims, demands, damages,
debts, causes of action, suits, or liability of any kind or nature whatsoever,
whether known or unknown, which they have ever had, now have, or claim to have
against such released parties upon or by reason of any matter, cause or thing
whatsoever occurring or arising out of the facts, circumstances, underlying debt
contained in or related to the Transaction Documents; the Property; Lender’s
future use of the Property; Borrower or Guarantor’s intended use of the
Property; and information provided by Borrower and/or Guarantor to Lender
regarding its proposed use of the Property (collectively “Released Claims”).
Upon receipt of the consideration, Borrower and Guarantor shall have no further
liability on the Loan Documents and the Loan Amount shall be deemed satisfied
and the Warrant shall be cancelled/rescinded.

 

3. Scope of Release. In connection with the release granted herein, the parties
acknowledge that there may be claims, demands, damages, causes of action, suits,
or liability presently unknown or unsuspected, or facts in addition to or
different from those which they now know or believe to be true, with respect to
the matters herein released. Nevertheless, the parties intend, through this
Agreement, and upon the advice of their own independent and respective counsel,
to settle and to release fully, finally and forever release all such matters,
and all claims, demands, damages, debts, causes of action, suits, or liability
relative thereto, which do now exist, may exist, or previously have existed
between them relating to the Released Claims.

 

4. Recording of Deed in Lieu. This Agreement shall be effective upon the
recording of the Deed in Lieu. Each party is to bear its own attorneys’ fees and
costs.

 

5. No Admission of Liability. It is expressly understood and agreed that the
execution of the Agreement and payment and receipt of the consideration set
forth in Section 1 is in settlement and compromise of a dispute only and shall
not be construed in any manner to be an admission of liability by any party
hereto.

 

6. General Provisions.

 

A. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
but one and the same instrument.

 

B. Notices. Except as otherwise required by law, all notices, consents,
approvals, and other communications required or permitted hereunder must be in
writing. They will be deemed to have been duly given (a) on the date of service
if served personally on the party to whom notice is to be given, (b) on the date
of delivery if sent by commercial overnight courier with written verification of
receipt, or (c) on the third day after mailing if mailed to the party to whom
notice is to be given by United States first class mail, registered or
certified, return receipt requested, postage prepaid, and properly addressed as
follows, or by email, provided that the email is acknowledged as received:

 

LENDER

Core 4 Trust.

c/o Cannon Nevada LLC

2520 Saint Rose Pkwy, Suite 218

Henderson, NV 89074

Email: mcannon@cannonnevada.com

 

Initials ______              ______ _______2 

 

 

WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):

Walls Law Firm

8861 W. Sahara Ave Ste 220

Las Vegas, NV 89117

Attn: Tina M. Walls, Esq.

E-mail: tinawalls@wallslaw.com

 

BORROWER:

Extracting Point, LLC

c/o Generation Alpha, Inc.

853 Sandhill Avenue.

Carson, CA 90746

Attn: Tiffany Davis, Manager

E-mail: tiffany@genalphainc.com

 

GUARANTOR

Generation Alpha, Inc.

853 Sandhill Avenue

Carson, CA 90746

Attn: Alan S. Lien, President

E-mail: alan@genalphainc.com

 

WITH A COPY TO (WHICH SHALL NOT CONSTITUTE NOTICE):

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, NY 10036

Attn: Marc J. Ross, Esq.

E-mail: mross@srf.law

 

C. Entire Agreement. This Agreement and the stipulation and order to be entered
in to as a result of this Agreement constitute the entire agreement between the
parties pertaining to the subject matter contained in it and supercedes all
prior and contemporaneous agreements, representations, and understandings of the
parties. No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by all the parties. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute a waiver of
any other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver.

 

Initials ______              ______ _______3 

 

 

D. Modifications And Amendments. This Agreement may not be modified, changed, or
supplemented, nor may any obligations hereunder be waived, except by written
instrument signed by the party to be charged or by its agent duly authorized in
writing or as otherwise expressly permitted herein.

 

E. Waiver. No waiver of any breach of any agreement or provision herein
contained shall be deemed a waiver of any preceding or succeeding breach thereto
or of any other agreement or provision herein contained. No failure or delay of
any party in the exercise of any right given to such party hereunder shall
constitute a waiver thereof.

 

F. Titles And Headings. The paragraph headings appearing in this Agreement have
been inserted for the purpose of convenience and ready reference. They do not
purport to, and shall no be deemed to define, limit, or extend the scope or
intent of the paragraphs to which they relate.

 

G. Independent Advice. Each party acknowledges that in entering into and
executing this Agreement the party either had the independent counsel and legal
advice of any attorney-at-law of the party’s own choice, or had the opportunity
to have independent legal counsel of the party’s own choice but has declined
obtain such advice and no party is relying upon any representations of any other
party hereto unless expressly set forth herein in writing.

 

H. Construction. Each party to this Agreement has reviewed this Agreement, and
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party will not be employed in any interpretation
of this Agreement.

 

I. Binding Effect. This Agreement shall be construed and enforced under Nevada
law. Each party represents that the undersigned person signing on behalf of a
party has the right, power, legal capacity and authority to enter into and
perform his/her/its obligations under the Agreement and either no approvals or
consents of any other persons or entities, other than the individual signing, is
necessary or each party hereto has obtained the requisite approval by its
governing authority in connection with the execution of this Agreement, and when
so signed, this Agreement shall inure to the benefit of, and be binding upon,
the parties, their managers, members, trustees, beneficiaries, heirs, agents,
successors, and assigns of the undersigned. This representation is a personal
guaranty of the undersigned that the foregoing statement is true.

 



J. Warranty. It is further understood and agreed that the parties warrant,
represent covenant and agree that the parties have not sold, assigned, granted
or transferred to any other person, firm, corporation, or entity, any claim,
counterclaim, demand, or cause of action occurring, arising or existing prior to
the date of this Agreement. The parties further represent that no other persons,
firms, corporations, or entities have any right or ownership in or to any claim,
counterclaim, demand, or cause of action, occurring, arising or existing prior
to the date of this Agreement.

 



Initials ______              ______ _______4 

 

 

K. Signing. This Agreement may be signed in counterparts. A facsimile or
electronic copy of a party’s signature with the original signature sent by
United States mail shall be binding as of the date of the facsimile or
electronic copy.

 

L. Miscellaneous. Whenever used herein, unless the context otherwise requires;
the singular shall include the plural and the plural the singular; and words
used in any gender, including words of relationship, shall read as including the
corresponding words of the opposite or neuter gender.

 

M. Attorneys’ Fees. If any party to this Agreement shall breach its
representations or warranties hereunder (if any) or shall fail to fulfill or
perform any of its covenants or obligations required by this Agreement, that
party shall pay all costs, including, without limitation, reasonable attorneys’
fees and expert witness fees, that may be incurred to enforce the terms,
covenants, conditions and provisions of this Agreement, or that may be incurred
as a result of a default under or breach of this Agreement, whether or not legal
action is commenced.

 

BORROWER:

Extracting Point, LLC, a Nevada limited liability company

 

By: ______________________________   Date: _________________ Tiffany Davis,
Manager           GUARANTOR:     Generation Alpha, Inc., a Nevada corporation  
        By: _______________________________   Date: _________________ Alan S.
Lien, President           LENDER:     Core 4 Trust dated February 29, 2016      
    By: _______________________________   Date: _________________ Michael
Cannon, Trustee                 By: _______________________________   Date:
_________________ Jennifer Cannon, Trustee    

 

Initials ______              ______ _______5 

 

 

Notary Blocks for Release and Settlement Agreement

 

STATE OF ___________________ )     ) ss:   COUNTY OF _________________ )  

 

On __________________ 2019, personally appeared before me, a Notary Public of
the foregoing State, Tiffany Davis who acknowledged that she executed the above
instrument in her representative capacity.

 

_______________________________________

NOTARY PUBLIC

 

STATE OF ___________________ )     ) ss:   COUNTY OF _________________ )  

 

On __________________ 2019, personally appeared before me, a Notary Public of
the foregoing State, Alan S. Lien who acknowledged that he executed the above
instrument in his representative capacity.

 

_______________________________________

NOTARY PUBLIC

 

STATE OF ___________________ )     ) ss:   COUNTY OF _________________ )  

 

On __________________ 2019, personally appeared before me, a Notary Public of
the foregoing State, Michael Cannon and Jennifer Cannon who acknowledged that
they executed the above instrument in their representative capacities.

 

_______________________________________

NOTARY PUBLIC

 

Initials ______              ______ _______6 

 

